United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
I.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Thousand Oaks, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Sally F. LaMacchia, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1684
Issued: January 22, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 31, 2017 appellant, through counsel, filed a timely appeal from a July 11, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e). No
contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3
ISSUE
The issue is whether appellant has met his burden of proof to establish total disability for
the period commencing February 24, 2012 and continuing, causally related to his accepted June 2,
2007 employment injury.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as set forth
in the prior decisions of the Board are incorporated herein by reference. The relevant facts are as
follows.
On September 25, 2007 appellant, then a 45-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed carpal tunnel syndrome and other conditions
due to factors of his federal employment. He noted that he first became aware of his condition on
June 2, 2007 and realized its relation to his federal employment on August 21, 2007. Appellant
stopped work on June 2, 2007 and has not returned to full-duty work.5 By decision dated
October 15, 2008, OWCP accepted his claim for right carpal tunnel syndrome. By decision dated
April 16, 2015, it expanded the acceptance of the claim to include the additional conditions of
bilateral carpal tunnel syndrome, bilateral lesion of ulnar nerve, thoracic or lumbosacral neuritis
or radiculitis not otherwise specified, sprain of neck, and sprain of the lumbar back. In a
February 23, 2012 report, Dr. Mark T. Montgomery, an orthopedic hand surgeon, advised that
appellant was 12 weeks post right cubital tunnel release. He noted that appellant was moving out
of the country to the Philippines in two weeks. Dr. Montgomery examined appellant and found
that he was status post right cubital tunnel and right carpal tunnel release. He also found that
appellant was post left cubital tunnel and left carpal tunnel release and ulnar nerve compression at
the wrist. Dr. Montgomery also diagnosed left shoulder impingement, bilateral forearm tendinitis,
trapezial and paracervical strain, and right thumb carpometacarpal (CMC) synovitis. He indicated
that appellant was moving out of the country and it would take approximately three months for

2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the July 11, 2017 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.
4
Docket No. 13-1686 (issued September 29, 2014); Docket No. 11-1808 (issued March 23, 2012); Docket No. 090481 (issued September 14, 2009).
5

The Board notes that an SF-50 form was filed by the employing establishment on August 24, 2009, with an
effective date of July 25, 2009, noting that appellant had separated from federal service due to “separation disability”
as he had exhausted available leave entitlement.

2

him to reach a permanent and stationary status after his most recent surgery. Dr. Montgomery
provided work restrictions to include no heavy, repetitive or forceful use of the hands.
In a July 26, 2012 report, Dr. Montgomery opined that appellant was permanent and
stationary and that he had prophylactic work restrictions of no heavy lifting and no repetitive or
forceful gripping, twisting, pushing, pulling or manipulating with the hands.
On April 28, 2015 appellant filed a claim for compensation (Form CA-7) for total disability
for the period March 19, 2008 to May 30, 2015.
In a letter dated July 23, 2015, OWCP requested that Dr. Montgomery provide an opinion
regarding whether appellant had continuing residuals or disability due to his accepted condition,
whether he was capable of returning to work in any capacity, and whether additional medical
treatment was warranted. It noted that in a report dated July 26, 2012 he had noted that appellant
had reached maximum medical improvement (MMI) for his accepted conditions and was capable
of returning to work with prophylactic restrictions against heavy lifting and repetitive or forceful
gripping, twisting, pushing, pulling, or manipulating with the hands.
In a letter dated July 27, 2015, OWCP notified the employing establishment of appellant’s
April 28, 2015 claim for compensation. It noted that he stopped work on June 2, 2007 and that
Dr. Montgomery had released him to modified duty on February 23, 2012. OWCP requested that
the employing establishment determine whether modified work was available within the
restrictions assigned by Dr. Montgomery in his July 26, 2012 report. It afforded the employing
establishment 30 days to provide a written response to the request.
In an August 14, 2015 memorandum, OWCP accepted that appellant was totally disabled
from work for the period March 19, 2008 to February 23, 2012 and explained that appellant was
entitled to compensation for that period. It noted, however, that, with regard to the period
February 24, 2012 and continuing, further development was needed to determine whether the
employing establishment was able to accommodate his restrictions. OWCP also noted that, if
appellant was receiving OPM benefits, and an election would have to be made as OPM and OWCP
benefits were not payable for the same period of time.
On August 26, 2015 OWCP provided appellant with an election of benefits form (Form
CA-1105).
In an August 18, 2015 report, Dr. Montgomery noted appellant’s history and examined
him, noting the complexity of the issues presented and indicating that he had been living in the
Philippines and receiving treatment in that country. He diagnosed: right ring trigger finger; status
post bilateral carpal tunnel releases, cubital tunnel releases, and ulnar nerve decompression at the
wrists; bilateral forearm tendinitis; right thumb CMC tendinitis; bilateral shoulder impingement;
and trapezial and paracervical strain. Dr. Montgomery noted that appellant had a flare up of his
industrial injury. He opined that appellant’s condition remained permanent and stationary with
regard to his upper extremities. Dr. Montgomery noted that appellant required evaluation of his
ongoing neck and back complaints by a spine specialist, and opined that appellant was not capable
of performing his usual and customary duties. He provided work restrictions including no heavy,
repetitive, or forceful use of the hands.

3

In a September 2, 2015 letter, counsel objected to OWCP requesting the employing
establishment provide a response to whether they would have been able to provide modified work
for appellant within the restrictions provided by Dr. Montgomery.
In a September 7, 2015 election form, appellant elected to receive FECA benefits in
preference to OPM benefits and indicated that the effective date of his election was
March 19, 2008.6
In a September 15, 2015 report, Dr. Kamyar Assil, Board-certified in pain management,
noted appellant’s medical history, his review of the medical record, and conducted a physical
examination. He noted that appellant was not currently working, he had been receiving social
security disability, and retirement benefits from OPM. Dr. Assil diagnosed bilateral upper
extremity pain; neck pain and upper back pain; low back pain and right lower extremity pain with
numbness and weakness; history of previous bilateral carpal tunnel release and ulnar nerve release
surgeries at the wrist, and cubital tunnel release at the inner elbows; magnetic resonance imaging
(MRI) scan evidence for cervical disc disease and upper thoracic disc disease; and lumbar
spondylosis, degenerative disc disease. He noted that his ability to return to work is greatly limited
and assigned restrictions of no repetitive bending or lifting, with lifting limited to no more than 15
pounds. Dr. Assil explained that appellant used a cane to ambulate, and any vocation for him
should restrict ambulation.
In a letter dated September 30, 2015, OWCP explained that appellant stopped work in 2007
and officially separated from employment with the employing establishment on July 25, 2009.
Furthermore, the acceptance of appellant’s claim was not expanded until April 16, 2015. OWCP
explained that it was developing the claim to determine entitlement to compensation benefits.
In letters dated November 6, 2015 and December 15, 2016, OWCP again requested that
the employing establishment determine whether light-duty work would have been available within
appellant’s restrictions. In a December 20, 2016 response, S.S., a health and resource management
specialist with the employing establishment, explained that modified duty would have been
available in connection with his work injury. He explained, however, that appellant had
voluntarily elected disability retirement and was officially separated from employment effective
July 25, 2009, as noted on an attached PS Form 50. This form noted that his last day in pay status
was October 5, 2007 and that he was separated due to being in a leave without pay status in excess.
In a January 17, 2017 development letter, OWCP advised appellant of the deficiencies in
his claim. It explained that the employing establishment would have been able to accommodate a
light-/limited-duty assignment within his medical restrictions for the claimed period had he not
voluntarily retired and elected OPM benefits. OWCP requested that appellant provide evidence
to support why he did not work the light-/limited-duty assignment and was now seeking
compensation. It also noted that the record revealed that appellant was separated from his federal
6

By letter dated September 21, 2015, OWCP requested that OPM provide an itemization of the amount of
reimbursement and the period covered by OPM benefits during the period March 19, 2008 to February 23, 2012. OPM
responded by letter dated May 4, 2016 noting that appellant had been paid OPM benefits in the sum of $34,811.80 for
the period March 19, 2008 through February 23, 2012. OWCP made a subsequent retroactive payment of temporary
total disability for the claimed period.

4

employment on July 25, 2009 and had not returned as he was currently receiving OPM benefits.
Appellant was allotted 30 days to submit the additional evidence requested.
In a March 27, 2017 letter, counsel explained that the reason that appellant had not returned
to light or limited duty was because he had not been presented with a written job offer of suitable
work. She argued that he was not afforded the opportunity to accept or decline work, and he was
not notified by OWCP or the employing establishment that suitable work was available. Counsel
also repeated her disagreement with OWCP and its belated request to the employing establishment
inquiring into whether suitable work was available.
In an April 5, 2017 letter, counsel repeated her prior arguments. She also argued that
OWCP should have determined whether the position offered was suitable and consistent with
appellant’s restrictions.
By decision dated July 11, 2017, OWCP denied appellant’s claim for wage-loss
compensation for the period February 23, 2012 and continuing.
LEGAL PRECEDENT
OWCP regulations at 20 C.F.R. § 10.500(a) provides:
“Benefits are available only while the effects of a work-related condition continue.
Compensation for wage loss due to disability is available only for any periods during which
an employee’s work-related medical condition prevents him or her from earning the wages
earned before the work-related injury. For example, an employee is not entitled to
compensation for any wage-loss claimed on a CA-7 to the extent that evidence
contemporaneous with the period claimed on a CA-7 establishes that an employee had
medical work restrictions in place; that light duty within those restrictions was available;
and that the employee was previously notified in writing that such duty was available….
(The penalty provision of 5 U.S.C. § 8106(c)(2) will not be imposed on such assignments
under this paragraph.)
Proceedings under FECA are nonadversarial in nature and OWCP is not a disinterested
arbiter. The claimant has the burden to establish entitlement to compensation; however, OWCP
shares responsibility in the development of the evidence to see that justice is done.7
ANALYSIS
The Board finds that this case is not in posture for decision.
The Board finds that it is unable to make an informed decision as to whether OWCP
properly determined that appellant was not entitled to wage-loss compensation benefits under 20
C.F.R. § 10.500(a) for the period February 24, 2012 and continuing. The record lacks evidence
establishing that light-duty employment within Dr. Montgomery’s restrictions was
contemporaneously made available to appellant and that he was notified in writing that such light7

William J. Cantrell, 34 ECAB 1223 (1983).

5

duty was available. Although the employing establishment contended to OWCP that light-duty
employment would have been available within the physician’s restrictions on February 24, 2012,
there is no evidence documenting a contemporaneous light-duty job offer to appellant. While
OWCP requested that appellant provide evidence to support why he did not work the light/limited-duty assignment and was now seeking compensation, it did not first establish that he was
provided an offer of light-/limited-duty work. Without the evidence set forth above an informed
decision cannot be reached on the relevant issue in this case. Therefore, further development is
required. The case will accordingly be remanded to OWCP for further development of the
evidence. Following this and any such further development as deemed necessary it shall issue a
de novo decision regarding entitlement to disability for the claimed period.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the July 11, 2017 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision.
Issued: January 22, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

